Appeal from order denying defendant’s motion to dismiss the complaint on the ground that it is insufficient in law or, in the alternative, for an order diregting plaintiffs separately to state and number the causes of action set forth in the complaint. Order affirmed, without costs, and the action remitted to the calendar of Kings County Special Term, Part VII. The allegations of the complaint are of so broad a character that most of the contentions advanced by the defendant may not be considered at this time. Many of these contentions are based on facts which are the proper subject of pleading in the answer or proof upon the trial. The motion, however, because of the subject matter thereof, should have been referred to Special Term, Part VII, in the interests of administrative efficiency. The ease is remitted and placed on the calendar of Special Term, Part VII. Close, P. J., Carswell, Johnston, Taylor and Lewis, JJ., concur.